Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of Embodiment 1 in the reply filed on 19 August 2021 is acknowledged.  The traversal is on the ground(s) that Embodiments 1-3 are obvious variants of each other.  This is not found persuasive because Embodiments 1-3 are not obvious variants of each other as they recite mutually exclusive characteristics comprising different chemical structures requiring different chemical precursors, chemistry to produce, and subsequent chemical activity.
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 3, 7, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Embodiment 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 August 2021.
4.	Claims 4, 8, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Embodiment 3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 August 2021.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2, 5-6, 9-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (United States Patent Publication No. US 2014/0206201 A1), hereinafter Gong.
9.	Regarding Claims 1-2, 5-6, 9-10 and 14, Gong teaches (Figure 4, Paragraphs [0005-0099]) a material formed by a crosslinking polymerization reaction between a reactive group-containing biimidazole molecule and a nitrogen-containing compound. Gong teaches (Figure 4, Paragraphs [0005-0099]) the reactive group-containing biimidazole molecule is an alkynyl group-containing biimidazole molecule and the nitrogen-containing compound is diazidohexane. Gong teaches (Figure 4, Paragraphs [0005-0099]) curing the material at 40° C. Gong teaches (Figure 4, Paragraphs [0005-0099]) having a reactive group-containing biimidazole molecule and a nitrogen-containing compound to crosslink with each other. Gong teaches (Paragraphs [0005-0099]) curing at a baking temperature of 40° C.

Allowable Subject Matter
10.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737